Citation Nr: 0703782	
Decision Date: 02/06/07    Archive Date: 02/14/07	

DOCKET NO.  04-42 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines





THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from April 1946 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which found that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for COPD.  The Board notes that the 
veteran initially requested a travel board hearing, and he 
was notified of a hearing to be conducted in July 2006, and 
he failed to appear for that hearing.  There is no further 
hearing request.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Entitlement to service connection for COPD, pneumonia, 
bronchiectasis, and bronchitis was denied by the RO in an 
October 2000 rating decision, and the veteran was notified of 
the decision and his appellate rights, and he did not appeal, 
and that decision became final.

3.  The evidence presented since the previous final denial of 
service connection for COPD includes argument by the veteran 
which is entirely duplicative of argument which he had 
presented prior to the earlier final denial, and includes 
clinical evidence confirming a current diagnosis of COPD 
which is new, but which simply confirms evidence on file at 
the time of the prior final denial that then showed that the 
veteran had a valid diagnosis of COPD.

4.  Although the veteran submitted new evidence demonstrating 
a current diagnosis of COPD, decades after service 
separation, this evidence is entirely cumulative with 
evidence which showed that the veteran had COPD in October 
2001 when his claim was first denied.  


CONCLUSION OF LAW

The evidence received in support of the veteran's application 
to reopen a claim for service connection for COPD is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.303, 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in March 2003, 
prior to the issuance of the adverse rating decision now on 
appeal from April 2004.  This notification informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  More recently, the veteran was 
provided additional VCAA notice which specifically explained 
the requirement for him to submit new and material evidence 
to reopen a previously denied claim.  He was specifically 
informed that his earlier service connection claim for COPD 
had been denied because there was no evidence showing this 
disease in service, or that this disease was otherwise 
attributable to some incident of service.  It was explained 
that he needed to submit evidence establishing this essential 
fact for the evidence to be new and material, and for the 
evidence to substantiate his claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  With respect to notice, it is 
noteworthy that the essential lacking evidence necessary to 
substantiate the veteran's claim had been provided to him at 
the time that his initial claim was first denied in October 
2001.  It was therein explained that although he had a 
current diagnosis of COPD, there was no evidence showing COPD 
in service or that the remote onset of COPD from service was 
attributable to some incident, injury or disease of military 
service.  

All known available records have been collected for review 
including the service medical records and private treatment 
records.  The veteran has not argued nor does the evidence on 
file indicate that there remains any additional outstanding 
records which have not been collected for review.  The 
veteran was also most recently provided VCAA notice with 
respect to downstream issues in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was not provided until March 2006, 
because no award of any VA benefit derives from this 
decision, a failure to provide more timely notice with 
respect to effective dates must be harmless error.

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic, or when a 
diagnosis of chronicity may be legitimately questioned.  When 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Analysis:  The veteran filed his initial claim for service 
connection for lung disease in 2000, some 30 years after he 
was separated from active military duty.  In October 2001, 
the RO issued a rating decision which denied service 
connection for lung disease, including pneumonia, 
bronchiectasis, COPD and bronchitis, essentially on the 
factual basis that although lung disease was presently 
demonstrated, there was no evidence showing lung disease in 
service or for decades thereafter.  The evidence on file at 
the time included the service medical records and more recent 
treatment records from 1999 forward.  As noted by the RO in 
that rating decision, the veteran had been treated for acute 
bronchitis for several days in 1946, with no sequelae 
demonstrated.  The veteran was subsequently treated for 
pneumonia in 1950, and this also was shown to have been an 
acute infection which was treated and resolved.  The service 
medical records did not demonstrate that the veteran incurred 
a chronic lung disease, COPD or otherwise.  The veteran was 
informed of this decision and his appellate rights and he did 
not disagree or initiate an appeal and that decision became 
final in accordance with the governing laws and regulations.  

The veteran most recently attempted to reopen this claim for 
service connection for COPD in March 2004.  The evidence 
submitted since the time of the last final denial in 2001, 
includes multiple medical certificates documenting the 
current medical diagnoses of multiple diseases or injuries, 
including COPD.  Also submitted since the last final denial 
is information with respect to the closeness in proximity of 
the ship on which the veteran was serving to Vietnam for the 
purpose of establishing service connection for diseases which 
are presumed by law and regulation to be attributable to 
herbicide agent exposure.  

As pointed out by the RO during the pendency of the appeal, 
however, COPD is not one of the enumerated diseases which may 
be presumed to be related to herbicide exposure.  Evidence 
tending to show that the veteran served aboard a ship along 
the shores of Vietnam is not material to the issue of whether 
COPD was incurred or aggravated during active military 
service, or is otherwise attributable to incidents of that 
service.  In his VA Form 9, the veteran argued his belief 
that his COPD actually manifested while he was on active 
military duty.  This argument is essentially cumulative with 
argument made by the veteran at the time of his earlier claim 
for service connection for COPD.  

No evidence submitted or received since the last prior final 
denial of the veteran's claim for service connection for COPD 
in October 2001 is new and material sufficient to reopen that 
claim for de novo review.  Although certain clinical evidence 
on file is new in that it was not previously physically of 
record, it is simply not material, because all it establishes 
is a valid current diagnosis of COPD, and a current diagnosis 
of COPD was well documented by other clinical evidence on 
file at the time of the October 2001 final denial.  COPD is 
not a disease which may be presumed attributable to herbicide 
exposure, so evidence showing that the veteran may have been 
so exposed is irrelevant to the essential question presented 
of whether COPD is attributable to some incident, injury or 
disease of active military service.  In the absence of any 
new and material evidence which shows or tends to show that 
COPD is attributable to military service, the veteran's claim 
may not be reopened in accordance with 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for chronic obstructive 
pulmonary disease, the claim is not reopened, and the appeal 
is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


